Motion by the respondent New York State Public Employment Relations Board to amend a decision and judgment (one paper) of this court, dated February 14, 1989 [147 AD2d 574], which determined a proceeding pursuant to CPLR article 78 to review its determination dated July 8, 1987, so as to grant enforcement of that determination.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
*690Ordered that the motion is granted; and it is further,
Ordered that the decision and judgment of this court dated February 14, 1989, is amended by adding to the decretal paragraph thereof, after the words "the proceeding is dismissed on the merits,” the words "the counterclaim of the respondent New York State Public Employment Relations Board for enforcement of the determination is granted, and the petitioner is directed to comply with the determination dated July 8, 1987”. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.